Citation Nr: 1502008	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative changes (hereinafter "left knee disorder").

2.  Entitlement to a disability rating in excess of 20 percent for spondylolisthesis prior to August 16, 2010, and 40 percent thereafter.

3.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder with depressive features (hereinafter "anxiety disorder").

4.  Entitlement to a disability rating in excess of 10 percent for a right hip strain prior to July 19, 2010. 

5.  Entitlement to a disability rating in excess of 30 percent for post-operative residuals of total right hip replacement surgery from September 1, 2011.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1985.  The Board notes, in response to the Veteran's contentions, that the term "period of war" in reference to pension entitlement means all the war periods listed under 38 C.F.R. § 3.2.  The Veteran's period of active duty, as stated above, does not fall under any of the listed periods of war, therefore, it is considered a period of peacetime.  

This matter arises before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides in Roanoke, Virginia.

In a March 2011 rating decision, the VA granted a temporary total disability evaluation for total hip replacement surgery effective July 19, 2010, and assigned a 30 percent evaluation for post-operative residuals, effective September 1, 2011.  The appeal continued as to periods outside the award of temporary total disability evaluation, as they do not represent the highest rating available for the disability.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a June 2014 decision, the VA increased the rating for spondylolisthesis to 40 percent, effective August 16, 2010.  As this is not the highest rating available for this disability, the appeal is also continued.  Id.

The Board acknowledges the Veteran's contentions in his September 2014 statement; however the Board can only address matters that are presently on appeal.  As such, the issue of entitlement to a clothing allowance is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased evaluation for spondylolisthesis, an anxiety disorder, and a right hip disorder post total hip replacement surgery, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disorder has primarily been manifested by pain and limitation of forward flexion to greater than 30 degrees.

2.  Prior to July 19, 2010, the Veteran's right hip strain was primarily manifested by pain and limitation of forward flexion to greater than 30 degrees with no evidence of right hip ankylosis, flail joint or femur impairment, or compensable limitation of extension, abduction, adduction or rotation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5010 (2014).

2.  The criteria for a rating higher than 10 percent for right hip strain prior to July 19, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a June 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in March 2009, August 2010 and February 2014.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The relevant focus for adjudicating an increased rating claim is the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 C.F.R. § 3.400(o)(2).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, the Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Left Knee Disorder

The Veteran contends he is entitled to a disability evaluation in excess of 10 percent for his left knee disorder.  

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence, as presented below, the only applicable Diagnostic Code is 5260 for limitation of flexion.  The Veteran's left knee disorder exhibited no evidence of ankylosis, instability, meniscus abnormality, limitation of extension, tibia or fibula impairment, or traumatic genu recurvatum.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

The normal range of knee motion is to 140 degrees of flexion and to 0 degrees of extension.  Id.

The Veteran also has a diagnosis of degenerative changes which the RO has rated under Diagnostic Code 5010 as arthritis due to trauma.  Per the rating code, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

At a March 2009 VA examination of his left knee, the Veteran reported symptoms of giving way, pain, stiffness, weakness, incoordination, and swelling.  He reported no instability, episodes of dislocation or subluxation, locking, effusion, inflammation, or flare-ups of joint disease.  Additional limitations reported by the Veteran included an inability to walk for more than a few minutes, or walk more than a few yards.  He also reported using a knee brace.  Upon physical examination, his gait was normal.  There was evidence of moderate crepitus, tenderness, and guarding of movement.  There was moderate tenderness to palpation around the joint line and with varus and valgus movement.  There was no evidence of clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae or other knee abnormality.  A range of motion testing revealed flexion to 120 degrees with pain.  His extension was normal.  There was no objective evidence of pain or additional limitation after repetitive motion.  There was also no ankylosis.  It was noted that the Veteran had exaggerated resistance to all range of motion in the joints.

At an August 2010 VA examination, the Veteran again reported symptoms of giving way, pain, stiffness, weakness, incoordination, and swelling.  He also reported weekly severe flare-ups precipitated by physical therapy exercises, and excessive walking.  He stated the flare-ups were alleviated by rest, pain medication and ice packs.  He reported no deformity, instability, episodes of dislocation or subluxation, locking, effusion, or inflammation.  He again reported being unable to stand for more than a few minutes or walk more than a few yards.  He was still using a knee brace.  A physical examination revealed findings of tenderness, weakness, and guarding of movement.  There was no evidence of crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae or other knee abnormality.  The Veteran was very resistant to movement but the examiner observed left knee flexion to 90 degrees with pain and normal extension while the Veteran was sitting in his chair and lying on the examination table.  The examiner stated he was unable to test repetitive range of motion.  There was no ankylosis.  The examiner reported there was no evidence of degenerative joint disease.

In a November 2011 VA treatment note, an examination of the Veteran's knee revealed no evidence of heat, swelling or inflammation, or joint effusion.  There was no instability.  X-rays showed only minimal degenerative changes.

The Veteran attended another VA knee examination in February 2014.  During this examination, he reported no flare-ups.  His flexion was to 110 degrees with pain.  Extension was normal and without pain.  The Veteran was unable to perform 3 repetitive range of motion testing, stating it was too uncomfortable.  There was evidence of less movement than normal, and muscle strength testing was normal.  The examiner was unable to test joint stability.  There was no evidence or history of recurrent patellar subluxation or dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other impairment of the tibia and or fibula.  There was also no evidence of scars or meniscus conditions.  X-rays did not support a finding of degenerative or traumatic arthritis.

The Board acknowledges there are additional VA treatment records noting general complaints of left knee pain.  These records do not reveal range of motion findings.

The Board finds the knee examinations of record to be highly probative because they were conducted by trained medical professionals.  

The Board has considered the Veteran's contentions as well as his buddy statements regarding the symptoms of this left knee disorder.  While the Veteran and his friends are competent to report observations of knee pain and limited motion, the objective examinations are more probative in determining the actual degree of the Veteran's impairment.  

After reviewing the evidence of record, the Board finds an evaluation in excess of 10 percent is not warranted for limitation of motion under Diagnostic Code 5260.  The evidence demonstrates the Veteran's left knee exhibited a noncompensable limitation in each plane of movement throughout the entire rating period.  At no point was his left knee flexion limited beyond 90 degrees.  As previously noted, where there is X-ray evidence of arthritis, the disability is evaluated based on limitation of motion.  Although there appears to be conflicting evidence as to whether or not X-ray reports show evidence of arthritis, the Board notes the Veteran's limitation of motion does not by itself meet the criteria for a 10 percent rating in that his flexion was never limited to 45 degrees to include on repetitive testing.  

The Board recognizes that instability and repetitive use testing was not performed at every examination, apparently due to the Veteran's complaints of discomfort; however, the findings from the times these tests were performed indicate no higher ratings or separate ratings for instability are warranted.  This is the most probative evidence of the severity of the symptomatology, especially given the report of the Veteran's exaggerated resistance to range of motion during the March 2009 examination and the examiner's observation of motion in spite of the Veteran declining motion testing at the August 2010 examination.  As such, the Board finds that the Veteran's current disability evaluation adequately contemplates any functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, an increased rating under Diagnostic Codes 5010 and 5260 is not in order at any time during the appellate term.

As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 4.3.


Right Hip Strain prior to July 19, 2010

The Veteran's right hip strain is rated as 10 percent disabling under Diagnostic Code 5252 prior to July 19, 2010.  

Disabilities of the hip and thigh are contemplated under Diagnostic Codes 5250 through 5255.  As for Diagnostic Codes 5250, 5254, and 5255, the evidence demonstrates no findings of ankylosis, flail hip joint or impairment of the femur.  As such, an evaluation under these Codes is not warranted and will not be discussed.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides a 10 percent rating for thigh flexion limited to 45 degrees.  A 20 percent rating is provided for thigh flexion that is limited to 30 degrees.  38 C.F.R. § 4.71a.  Limitation of thigh extension to 5 degrees warrants a 10 percent rating under Diagnostic Code 5251, and thigh impairment is addressed in Diagnostic Code 5253.  Id.  A compensable rating for thigh impairment requires the inability to toe-out more than 15 degrees (rotation), the inability to cross legs (adduction), or limited abduction with motion lost beyond 10 degrees.  Id.

The normal range of motion for hip flexion is from 0 to 125 degrees.  38 C.F.R. § 4.71, Plate II.

At a March 2009 VA examination of his right hip, the Veteran reported symptoms of giving way, pain, stiffness, and weakness.  He denied instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, inflammation or flare-ups.  A physical examination revealed a normal gait.  There was evidence of tenderness and guarding of movement.  During the range of motion testing, his flexion was to 110 degrees, extension to 25 degrees, and abduction to 30 degrees.  He reported more pain in his back than hip during the range of motion testing.  He was able to cross his right leg over his left and could toe out greater than 15 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after repetitive testing.  The examiner noted that X-rays showed normal joint spaces with no degenerative joint disease.  It was also noted that the Veteran had exaggerated resistance to all range of motion in the joints.

In a June 2010 VA treatment note, the Veteran was informed that the results of his hip magnetic resonance imaging (MRI) showed significant damage that was the cause of his pain.  He was then referred to an orthopedic doctor.

The Board acknowledges there are additional VA treatment records noting general complaints of hip pain.  The records do not reveal range of motion findings.

In this case, the VA examination report with range of motion findings is highly probative because it was conducted by a trained medical professional.  

The Board acknowledges the Veteran's contentions that his right hip disability warrants an evaluation greater than 10 percent prior to July 19, 2010.  While the Veteran is competent to report on his symptoms of increasing pain and decreasing mobility, an objective examination is more probative in determining the actual degree of his impairment.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent for limited flexion and separate ratings based on limitation of motion in different planes is not warranted at any point during the appeal period as there is no objective evidence of a compensable limitation of flexion, extension, abduction, adduction, or rotation shown during this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5252.  On testing, the Veteran's right hip flexion was 110 degrees, extension was 25 degrees, abduction was 30 degrees, and the Veteran was able to cross his right leg over his left and could toe out greater than 15 degrees.  

The Board acknowledges the Veteran has reported functional impairment due to pain, weakness and stiffness, however such limitation was not shown to limit the Veteran's range of much enough to warrant a higher or separate rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation or separate evaluation for the Veteran's right hip strain prior to July 19, 2010, the benefit-of-the-doubt rule does not apply and the claim is denied.  38 C.F.R. § 4.3 Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2013).  In exceptional cases an extraschedular rating may be provided.  Id.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The discussion above reflects that the symptoms of the Veteran's left knee disability and right hip disability prior to July 19, 2010 are fully contemplated by the applicable rating criteria.  The criteria contemplate specific symptoms of limitation of motion to include additional functional limitation on repetitive motion testing and painful motion.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's left knee and right hip disability prior to July 19, 2010, and referral for consideration of extraschedular rating is not warranted.  Id. 


ORDER

Entitlement to a disability rating in excess of 10 percent for left knee degenerative changes is denied.

Entitlement to a disability rating in excess of 10 percent for right hip strain prior to July 19, 2010 is denied.


REMAND

The Board finds that additional evidentiary development is still required before the remaining claims can be properly adjudicated.  

In a December 2014 Informal Hearing Presentation, the Veteran, through his representative, argued the VA examinations for the remaining claims did not accurately reflect the current severity of his disabilities.   

The Veteran was last afforded VA examinations to assess the etiology of his spondylolisthesis in August 2010, his anxiety disorder in October 2011 and his right hip post-surgery in March 2012.  As such, the Board finds that additional VA examinations are needed to fully and fairly evaluate the Veteran's claims.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

For the foregoing reasons, the increased rating claims should be remanded, along with the inextricably intertwined claim of entitlement to a TDIU.  

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  Follow proper notification procedures if records are unobtainable.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his spondylolisthesis and right hip disorder post-surgery.  The examiner must be provided access to the Veteran's paper and electronic claims file.  The nature and extent of any limitation of motion and any instability must be specifically reported.  A complete rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a VA examination to assess the current severity of his anxiety disorder.  The examiner must be provided access to the Veteran's paper and electronic claims file.  

4.  Thereafter, readjudicate the issues on appeal, to include the claim for a TDIU.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


